IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30557
                        Conference Calendar
                         __________________


ANDREW C. WILLIAMS,

                                     Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA obo
U.S. Dept. of Navy,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. CV-94-1428
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.


PER CURIAM:*

     Because Andrew C. Williams raises no non-frivolous issues on

appeal, IT IS ORDERED that the Government's motion to dismiss

Williams' appeal is GRANTED and Williams' appeal is DISMISSED.

Fifth Circuit Loc. R. 42.2.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.